Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority: the current application has the effective filing date of 04/10/2015 According to the priority chain on the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, clause c), the limitation “said multichannel current driver” and clause d) “said user”; there is insufficient antecedent basis for these limitations in the claim.
Claim 62 recites the limitation "said first surface of said thermally conductive core substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as indefinite as they depend on a rejected independent claim.

Note to Applicant Regarding Claim Interpretation
With regard to the claim term “performance data” (of the plurality of LEDs), please refer to the Examiner’s interpretation according to Specification [0056-0058] discussed under Response to Applicant’s arguments. Furthermore, the claim term “performance data” is further given its plain dictionary definition which refers to the performance of the plurality of the LEDs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2004/0054386 A1 (hereinafter “Martin”) in view of Jones US 2014/0288351 (hereinafter “Jones”) and Villa US 2012/0191162 A1 (hereinafter “Villa”) (all references cited in the Applicant’s submitted IDS).
Martin: Fig.5 (as annotated by the Examiner):

    PNG
    media_image1.png
    830
    751
    media_image1.png
    Greyscale

Regarding claim 50, Martin discloses a phototherapy light engine (see abstract, [0035] and Figs.1-2: handheld photoelectric device 10 is a radiation therapy device) comprising:
thermally conductive core substrate (assembly 34) having a first and a second surface (see Fig.5 and [0040] assembly 34 has a ceramic core that is thermally conductive as it is adapted for transferring heat, and has a first surface 35, and a second surface 33); 
a plurality of light emitting diodes (LEDs) for emitting light comprising phototherapeutic component wavelengths ([0029] an array of LEDs 12 emit radiation at approximately 670 nm +/- 15nm for relieving and treating muscle /joint pain; also see page. 6- claim 2), the plurality of LEDs configured to couple with said first surface of said thermally conductive core substrate (Fig.5, [0040] LEDs 12 are coupled to side 35 of the core assembly 34), said thermally conductive core substrate for absorbing heat from said plurality of LEDs ([0040] ceramic core 34 is thermally conductive in order to transfer/absorb hear emitted by the LEDs 12); 
a window (cover plate 16) positioned to cover at least part of said first surface of said thermally conductive core substrate ([0036] transparent cover plate 16 is a window that covers the first side 35 of the assembly 34, as shown in Figs. 2 and 5); 
a collar (raised portion 22) coupled to said first surface of said thermally conductive core substrate (see [0038, 0043] raised potion 22, includes a bottom cover 26, wherein the bottom cover 26 is coupled to the first surface 35 of assembly 34 when the components are screwed together as shown in Fig.5- see annotation), (see Figs. 1-3, raised portion 22, which houses the LEDs 12, is the outermost portion of the photoelectric device, and is adapted to be placed near an area of the skin adjacent the muscles of joints for phototherapy); and
a heat sink (heat sink 32) coupled to said second surface of said thermally conductive core substrate ([0040] heat sink 32 is coupled to the second surface 33 of assembly 34 as shown in Fig.5; see annotation), wherein said heat sink is configured and adapted to conduct heat away from said thermally conductive core substrate ([0040] heat from assembly 34 is transferred to the heat sink 32; in this way, the heat sink is configured to conduct heat away from the assembly 34).
Regarding d), the “collar” (raised portion 22), Martin does not disclose wherein it is adapted engage the skin surface to limit escape of the emitted light from the skin surface and a surrounding area. However Jones, another prior art reference in the field of phototherapy devise, discloses a device having a soft and flexible opaque lip (interpreted as “collar”) which is pressed against the skin, thereby engaging the skin surface to limit space of the emitted light from the skin surface and a surrounding area by blocking light leakage at the illuminated skin surface, from around the top perimeter of the device; see Figs.1 and 2; [0110]. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Martin’s raised portion 22 to include the soft/flexible opaque lip taught in Jones, the motivation for doing so is because: it provides the advantage of blocking light leakage for user comfort (see Jones [0110]).
Regarding e) and f), Martin does not disclose a receiver configured to receive input from a remote computing device, and a transmitter configured to transmit performance data of the plurality of LEDs. However, Villa a prior art reference in the field of portable light/laser treatment discloses a light treatment device (Fig.2:1) having a laser delivery module (Fig.2:8), processor (Fig.2:5), cooling system (Fig.2: 7), a communications interface 4 (Fig.2:4) that acts as a receiver to receive input ([0015: 4th sentence]) and a transmitter configured to transmit performance data of the energy source/laser ([0015: last sentence] feedback loop data interpreted as “performance data” in the claim), wherein the treatment device is in communications with a remote control unit (Fig.2: 23) via a wired or wireless communications; see Abstract and [0009]. Villa further discloses that the remote control unit (23) allows a user to access a user interface thereon, and to input operating parameter commands in the form of treatment templates to set the operating parameters at the laser device; see [0016]. Villa, [0019-0020] discloses that by transmitting feedback loop data, interpreted as “performance data”, from the laser module to the remote control module to adjust laser energy parameters; see [0019: last sentence] with regard to feedback loop data including tissue temperature, tissue color, and plume signature, collected in real time as a result of delivered energy. Thus, feedback loop data is indicative of the laser’s performance. It would have been obvious to one of ordinary skill in the art to modify the phototherapy system of Martin to further include the communications interface 4 as a receiver to receive operating commands/inputs from an remote controller, and as a transmitter to transmit feedback loop data in view of Villa; the motivation for doing so it to maintain the relative small size of Martin’s light therapy device, while also providing the remote controller with a comprehensive user interface for controlling the operations of the light therapy device and to implement feedback loop as a means to adjust treatment parameter to prevent photo damage to skin tissue (Villa: [0020]).
Regarding claim 57, Martin modified discloses the phototherapy light engine of claim 50, wherein said plurality of LEDs emit light in a therapeutic range comprising a UVB frequency range that is from about 300 to about 320 nanometers.  (Martin: [0029: 3rd sentence] 300nm-950nm)
Regarding claim 59, Martin modified discloses the phototherapy light engine of claim 50, wherein said remote computing device is a mobile phone, a tablet computer, or a laptop computer. (see rejection and modification to claim 50 above, Villa discloses transmitting data to a remote computing device, which is a smart phone or tablet, see Villa: [0009: 1st sentence] and Fig. 1:23.)
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Jones and Villa as applied to claim 50 above, and further in view of Hiramatsu et al. US 2008/0121903 A1 (hereinafter “Hiramatsu”).
Regarding claim 51, Martin modified discloses the phototherapy light engine of claim 50, comprising an array of LEDs (Martin: [0035: 2nd sentence]), but does not explicitly disclose wherein the plurality of LEDs are arranged in a four by four matrix. However, it would have been an obvious design choice to a person of ordinary skill in the art at the time of invention to modify Martin’s LED array so as to form a four by four matrix, the motivation is based on design need/preferences. Alternatively, O’Brien, a prior art reference in the field of portable or stationary LED illuminators discloses a device that comprises an array of LEDs, which can be arranged in to form a two-dimensional array matrix, one-line pattern or multiple-line pattern ([0067: last sentence]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Martin so as to build a multiple line pattern, i.e. a four by four LED matrix, in view of O’Brien based on design choice. 
Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Jones and Villa as applied to claim 50 above, and further in view of Johnson US 2011/0037002A1 (hereinafter “Johnson”).
Regarding claim 52, Martin modified discloses the phototherapy light engine of claim 50, but does not explicitly disclose further comprising a plurality of contact pads coupled to at least one of said plurality of LEDs and to said first surface of said thermally conductive core substrate, for conducting heat from said plurality of said LEDs to said thermally conductive core substrate. Johnson, a prior art reference in the analogous art of portable radiant energy emitting devices discloses an LED assembly 28, wherein each LED is mounted on a conductive sub-mount 32, which contacts a substrate 34 for conducting heat away from the LED; see [0096] and Fig. 7.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Martin’s LED array to further comprise individual heat conductive sub-mounts for a plurality of LEDs in the array in view of Johnson, the motivation for so is to separate the substrate comprising the circuitry board from directly contacting the LEDs, this conducts heat away from the LEDs (Johnson: [0096]).
Regarding claim 53, Martin modified discloses the phototherapy light engine of claim 52, wherein the plurality of LEDs are coupled to said plurality of contact pads coupled to said thermally conductive core substrate. (See rejection and motivation to claim 52 above, Johnson: [0096] and Fig.7 discloses individual conductive sub-mounts32 for each LED in the LED assembly/array)
Regarding claim 54, Martin modified discloses the phototherapy light engine of claim 52, but do not explicitly disclose wherein said plurality of contact pads is separated from the thermally conductive core substrate by a thin dielectric layer for electrically insulating said plurality of contact pads from the thermally conductive core substrate.   However Martin, [0041] also discloses providing a thin-film insulator couple to a substrate, thus, it would have been obvious to a person of ordinary skill in the art to modify Martin to place said thin-film insulator between the core substrate and the individual conductive sub-mounts for LEDs (based on the modification to Johnson in claim 52 above), the motivation for doing so is based on the recognized need to use appropriate insulators known in the field (Martin: [0041]). 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Jones and Villa as applied to claim 50 above, and further in view of Fiset US 2007/0276455 A1.
Regarding claim 55, Martin modified discloses the phototherapy system of claim 50 comprising a plurality of LEDs (LEDs 12), but neither Martin, Jones, nor Villa discloses wherein the LEDs are bare die LEDs. However Fiset, another prior art reference of phototherapy system for skin radiation treatment (see [0015-0016]) discloses a system comprising bare LED dies ([0137]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Martin’s LED array in view of Fiset’s bare die LED, the motivation for doing so is because the bare die LED is not encapsulated by other packing, which reduces manufacturing tooling costs, and also allow for direct contact immersion cooling of the LED (Fiset: [0137]).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Jones, Villa and Fiset as applied to claim 55 above, and further in view of Hsing Chen et al. US 2004/0188696 A1 (hereinafter “Hsing Chen”).
Regarding claim 56, Martin modified discloses the phototherapy light engine of claim 55, but does not disclose a plurality of optically transmissive covers in direct contact with said bare die LEDs without an air gap therebetween, for reducing optical losses from internal refraction between said bare die LEDs and air.  Hsing Chen, another prior art reference in the field of LED packages discloses LEDs in encapsulants encasing each LED; [0048] and Fig.5: 360. It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Martin in view of Hsing Chen to include an encapsulant over each LED, the motivation for doing so is to protect the LED while providing good refraction.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Jones, and Villa as applied to claim 50 above, and further in view of Intintoli et al. US 2014/0277299 A1 (hereinafter “Intintoli”).
Regarding claim 58, Martin modified further discloses the phototherapy system of claim 50, further comprising a window (Martin: cover plate 16), but neither Martin, Jones nor Villa discloses wherein the cover plate is adapted and configured to filter some of the emitted light to either block or attenuate light in certain wavelengths. However Intintoli, another prior art reference in the field of phototherapy device for skin treatment discloses a handheld device having in which a window (18) covers a light source and application head (as shown in Fig.2: window 18) and wherein the window is adapted to configured to filter some of the emitted light to either block or attenuate light in certain wavelengths ([0022] window 18 is made from a UVB transmissive material and may server as a UVB band0pass filter to block transmission of other non-therapeutic wavelengths of light, while allowing transmissive of only light at about 300 nm). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Martin’s window to be made of the filter material in view of Intintoli, the motivation for doing so is for targeted application of UVB phototherapy to treat dermatoses while minimizing the exposure of health skin (Intintoli [0022]).

Claims 60, 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Villa.
Martin Fig.10 (annotated by the Examiner):

    PNG
    media_image2.png
    608
    807
    media_image2.png
    Greyscale

Regarding claim 60, Martin teaches a phototherapy system (see abstract, Figs.1-2 a handheld photoelectric device 10 with circuitry shown in Fig.10) comprising:
a plurality of light emitting diodes (LEDs) for emitting light comprising phototherapeutic component wavelengths ([0029] an array of LEDs 12 emit radiation at approximately 670 nm +/- 15nm for relieving and treating muscle/joint pain; also see page. 6- claim 2), the LEDs configured to couple to a thermally conductive core substrate (assembly 34) for absorbing heat emitted from said LEDs ([0040] assembly 34 has a ceramic core which is thermally conductive in order to transfer/absorb heat emitted by the LEDs 12; also see Fig.5, [0040] LEDs 12 are coupled to side 35 of the core assembly 34); 
a [multichannel] current driver (current source module 102 with channels) configured to drive said plurality of LEDs ([0046] “current source 102 that drives the LEDs 21 (via connections M through T”; the various connections M to T is interpreted as “multi-channel”); 
a microprocessor (control circuit 100) coupled to said multichannel current driver ([0046] “the control circuit 100 can include a current source module 102…”; also see Fig.10 annotated by the Examiner), wherein said microprocessor controls said current output of said multichannel current driver ([0046] the control circuit 100 includes and controls a power module 110 which in turn controls the current output of the current source module 102 as discussed in [0050-0052]); and 
a user interface (user manipulatable controls/buttons 18 as shown in Fig.1) coupled to said microprocessor, wherein said user interface is configured to provide said user with control over said plurality of LEDs ([0036] the buttons 18 are operated by a user, to START or STOP the LEDs; Martin does not explicitly disclose wherein the button 18 is coupled to the microprocessor, but since the buttons 18 turns on/off the power controlled by the power module 110 on the control circuit 100, the connection is inherent). 
Martin does not disclose e) a receiver to receive input from a remote computing device, and f) a transmitter to transmit performance data of the LEDs. However, Villa a prior art reference in the field of portable light/laser treatment discloses a light treatment device (Fig.2:1) having a laser delivery module (Fig.2:8), processor (Fig.2:5), cooling system (Fig.2: 7), a communications interface 4 (Fig.2:4) that acts as a receiver to receive input ([0015: 4th sentence]) and a transmitter configured to transmit performance data of the energy source/laser ([0015: last sentence] feedback loop data interpreted as “performance data” in the claim), wherein the treatment device is in communications with a remote control unit (Fig.2: 23) via a wired or wireless communications; see Abstract and [0009]. Villa further discloses that the remote control unit (23) allows a user to access a user interface thereon, and to input operating parameter commands in the form of treatment templates to set the operating parameters at the laser device; see [0016]. Villa, [0019-0020] discloses that by transmitting feedback loop data, interpreted as “performance data”, from the laser module to the remote control module to adjust laser energy parameters; see [0019: last sentence] with regard to feedback loop data including tissue temperature, tissue color, and plume signature, collected in real time as a result of delivered energy. Thus, feedback loop data is indicative of the laser’s performance. It would have been obvious to one of ordinary skill in the art to modify the phototherapy system of Martin to further include the communications interface 4 as a receiver to receive operating commands/inputs from an remote controller, and as a transmitter to transmit feedback loop data in view of Villa; the motivation for doing so it to maintain the relative small size of Martin’s light therapy device, while also providing the remote controller with a comprehensive user interface for controlling the operations of the light therapy device and to implement feedback loop as a means to adjust treatment parameter to prevent photo damage to skin tissue (Villa: [0020]).
Regarding claim 67, Martin modified discloses the phototherapy light engine of claim 50, wherein said plurality of LEDs emit light in a therapeutic range comprising a UVB frequency range that is from about 300 to about 320 nanometers.  (Martin: [0029: 3rd sentence] 300nm-950nm)
Regarding claim 69, Martin modified discloses the phototherapy light engine of claim 50, wherein said remote computing device is a mobile phone, a tablet computer, or a laptop computer. (see rejection and modification to claim 50 above, Villa discloses transmitting data to a remote computing device, which is a smart phone or tablet, see Villa: [0009: 1st sentence] and Fig. 1:23.)

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Villa as applied to claim 60 above, and further in view of Hiramatsu.
Regarding claim 61, Martin modified discloses the phototherapy light engine of claim 60, comprising an array of LEDs (Martin: [0035: 2nd sentence]), but does not explicitly disclose wherein the plurality of LEDs are arranged matrix arrangement comprising four LEDs along each side of the phototherapy light engine. However, it would have been an obvious design choice to a person of ordinary skill in the art at the time of invention to modify Martin’s LED array so as to form a four by four matrix, the motivation is based on design need/preferences. Alternatively, O’Brien, a prior art reference in the field of portable or stationary LED illuminators discloses a device that comprises an array of LEDs, which can be arranged in to form a two-dimensional array matrix, one-line pattern or multiple-line pattern ([0067: last sentence]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Martin so as to build a multiple line pattern, i.e. a four by four LED matrix, in view of O’Brien based on design choice.
Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Villa as applied to claim 60 above, and further in view of Johnson.
Regarding claim 62, Martin modified discloses the phototherapy light engine of claim 60, but does not explicitly disclose further comprising a plurality of contact pads coupled to at least one of said plurality of LEDs and to said first surface of said thermally conductive core substrate, for conducting heat from said plurality of said LEDs to said thermally conductive core substrate. Johnson, a prior art reference in the analogous art of portable radiant energy emitting devices discloses an LED assembly 28, wherein each LED is mounted on a conductive sub-mount 32, which contacts a substrate 34 for conducting heat away from the LED; see [0096] and Fig. 7.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Martin’s LED array to further comprise individual heat conductive sub-mounts for a plurality of LEDs in the array in view of Johnson, the motivation for so is to separate the substrate comprising the circuitry board from directly contacting the LEDs, this conducts heat away from the LEDs (Johnson: [0096]).
Regarding claim 63, Martin modified discloses the phototherapy light engine of claim 62, wherein the plurality of LEDs are coupled to said plurality of contact pads coupled to said thermally conductive core substrate. (See rejection and motivation to claim 52 above, Johnson: [0096] and Fig.7 discloses individual conductive sub-mounts32 for each LED in the LED assembly/array)
Regarding claim 64, Martin modified discloses the phototherapy light engine of claim 62, but do not explicitly disclose wherein said plurality of contact pads is separated from the thermally conductive core substrate by a thin dielectric layer for electrically insulating said plurality of contact pads from the thermally conductive core substrate.   However Martin, [0041] also discloses providing a thin-film insulator couple to a substrate, thus, it would have been obvious to a person of ordinary skill in the art to modify Martin to place said thin-film insulator between the core substrate and the individual conductive sub-mounts for LEDs (based on the modification to Johnson in claim 52 above), the motivation for doing so is based on the recognized need to use appropriate insulators known in the field (Martin: [0041]). 
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Villa as applied to claim 60 above, and further in view of Fiset US 2007/0276455 A1.
Regarding claim 65, Martin modified discloses the phototherapy system of claim 60 comprising a plurality of LEDs (LEDs 12), but neither Martin, Jones, nor Villa discloses wherein the LEDs are bare die LEDs. However Fiset, another prior art reference of phototherapy system for skin radiation treatment (see [0015-0016]) discloses a system comprising bare LED dies ([0137]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Martin’s LED array in view of Fiset’s bare die LED, the motivation for doing so is because the bare die LED is not encapsulated by other packing, which reduces manufacturing tooling costs, and also allow for direct contact immersion cooling of the LED (Fiset: [0137]).
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Jones, Villa and Fiset as applied to claim 55 above, and further in view of Hsing Chen et al. US 2004/0188696 A1 (hereinafter “Hsing Chen”).
Regarding claim 66, Martin modified discloses the phototherapy light engine of claim 65, but does not disclose a plurality of optically transmissive covers in direct contact with said bare die LEDs without an air gap therebetween, for reducing optical losses from internal refraction between said bare die LEDs and air.  Hsing Chen, another prior art reference in the field of LED packages discloses LEDs in encapsulants encasing each LED; [0048] and Fig.5: 360. It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Martin in view of Hsing Chen to include an encapsulant over each LED, the motivation for doing so is to protect the LED while providing good refraction.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Villa as applied to claim 60 above, and further in view of Intintoli.
Regarding claim 68, Martin modified further discloses the phototherapy system of claim 60, further comprising a window (Martin: cover plate 16), but neither Martin, Jones nor Villa discloses wherein the cover plate is adapted and configured to filter some of the emitted light to either block or attenuate light in certain wavelengths. However Intintoli, another prior art reference in the field of phototherapy device for skin treatment discloses a handheld device having in which a window (18) covers a light source and application head (as shown in Fig.2: window 18) and wherein the window is adapted to configured to filter some of the emitted light to either block or attenuate light in certain wavelengths ([0022] window 18 is made from a UVB transmissive material and may server as a UVB band0pass filter to block transmission of other non-therapeutic wavelengths of light, while allowing transmissive of only light at about 300 nm). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Martin’s window to be made of the filter material in view of Intintoli, the motivation for doing so is for targeted application of UVB phototherapy to treat dermatoses while minimizing the exposure of health skin (Intintoli [0022]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	December 15, 2022